DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peabody (US 2020/0229765 A1) (hereinafter – Peabody) in view of Tartz et al. (US 2013/0317318 A1) (hereinafter – Tartz).

Regarding claim 1, Peabody discloses A main body of an upper-arm type sphygmomanometer that measures blood pressure of a subject by using a bag-shaped arm cuff to be wound around an arm of the subject, the main body comprising (Abstract and entire document):
a housing (FIG. 1A-1F, “body 102”);
an electrocardiogram waveform measurement circuit provided inside the housing (FIG. 1A-1F, para. [0048], “Inside the body 102 of the device 100 may be a processor,”);
a first electrocardiogram waveform measurement electrode and a second electrocardiogram waveform measurement electrode that are provided on an outer surface of the housing, and are electrically connected to the electrocardiogram waveform measurement circuit (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”); and
wherein the housing includes an upper surface, a front surface, a back surface, and a pair of a first side surface and a second side surface on left and right sides (FIG. 1A-1F, “body 102”),
the first side surface includes a first side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”), 
the second side surface includes a second side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”), 
the upper surface includes a first upper surface electrode region positioned closer to the first side surface than the second side surface (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
the first electrocardiogram waveform measurement electrode is provided in the first side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
the second electrocardiogram waveform measurement electrode is provided in the second side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”), 
Peabody fails to disclose a first reference electrode electrically connected to the electrocardiogram waveform measurement circuit, 
the first reference electrode is provided in the first upper surface electrode region, and 
the first electrocardiogram waveform measurement electrode and the first reference electrode are provided at positions to be simultaneously touchable by one hand of the subject.
However, in the same field of endeavor, Tartz teaches a first reference electrode electrically connected to the electrocardiogram waveform measurement circuit (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”), 
the first reference electrode is provided in the first upper surface electrode region (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”), and 
the first electrocardiogram waveform measurement electrode and the first reference electrode are provided at positions to be simultaneously touchable by one hand of the subject (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include a reference electrode as taught by Tartz in order to maximize contact with the skin for better readings (para. [0080], “maximize an even distribution of electrodes in contact with the skin.”).
Regarding claim 2, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody further discloses wherein the upper surface includes a second upper surface electrode region positioned closer to the second side surface than the first side surface (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
Peabody fails to disclose further comprising a second reference electrode electrically connected to the electrocardiogram waveform measurement circuit,
the second reference electrode is provided in the second upper surface electrode region, and 
the second electrocardiogram waveform measurement electrode and the second reference electrode are provided at positions to be simultaneously touchable by one hand of the subject.
However, in the same field of endeavor, Tartz teaches further comprising a second reference electrode electrically connected to the electrocardiogram waveform measurement circuit (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”),
the second reference electrode is provided in the second upper surface electrode region (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”), and 
the second electrocardiogram waveform measurement electrode and the second reference electrode are provided at positions to be simultaneously touchable by one hand of the subject (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include a reference electrode as taught by Tartz in order to maximize contact with the skin for better readings (para. [0080], “maximize an even distribution of electrodes in contact with the skin.”).
Regarding claim 3, Peabody discloses A main body of an upper-arm type sphygmomanometer that measures blood pressure of a subject by using a bag-shaped arm cuff to be wound around an arm of the subject, the main body comprising (Abstract and entire document):
a housing (FIG. 1A-1F, “body 102”);
an electrocardiogram waveform measurement circuit provided inside the housing (FIG. 1A-1F, para. [0048], “Inside the body 102 of the device 100 may be a processor,”);
a first electrocardiogram waveform measurement electrode and a second electrocardiogram waveform measurement electrode that are provided on an outer surface of the housing, and are electrically connected to the electrocardiogram waveform measurement circuit (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”); and
wherein the housing includes an upper surface, a front surface, a back surface, and a pair of a first side surface and a second side surface on left and right sides (FIG. 1A-1F, “body 102”),
the first side surface includes a first side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
the second side surface includes a second side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
the upper surface includes a first upper surface electrode region positioned closer to the first side surface than the second side surface (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
the first electrocardiogram waveform measurement electrode is provided in the first upper surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
the second electrocardiogram waveform measurement electrode is provided in the second side surface electrode region (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
Peabody fails to disclose a first reference electrode electrically connected to the electrocardiogram waveform measurement circuit,
the first reference electrode is provided in the first side surface electrode region, and
the first electrocardiogram waveform measurement electrode and the first reference electrode are provided at positions to be simultaneously touchable by one hand of the subject.
However, in the same field of endeavor, Tartz teaches a first reference electrode electrically connected to the electrocardiogram waveform measurement circuit (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”),
the first reference electrode is provided in the first side surface electrode region (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”), and
the first electrocardiogram waveform measurement electrode and the first reference electrode are provided at positions to be simultaneously touchable by one hand of the subject (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include a reference electrode as taught by Tartz in order to maximize contact with the skin for better readings (para. [0080], “maximize an even distribution of electrodes in contact with the skin.”).
Regarding claim 4, Peabody and Tartz teach The sphygmomanometer main body according to claim 3, Peabody further discloses wherein the upper surface includes a second upper surface electrode region positioned closer to the second side surface than the first side surface (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”),
Peabody fails to disclose further comprising a second reference electrode electrically connected to the electrocardiogram waveform measurement circuit,
the second reference electrode is provided in the second upper surface electrode region, and
the second electrocardiogram waveform measurement electrode and the second reference electrode are provided at positions to be simultaneously touchable by one hand of the subject.
However, in the same field of endeavor, Tartz teaches further comprising a second reference electrode electrically connected to the electrocardiogram waveform measurement circuit (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”),
the second reference electrode is provided in the second upper surface electrode region (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”), and
the second electrocardiogram waveform measurement electrode and the second reference electrode are provided at positions to be simultaneously touchable by one hand of the subject (Para. [0080], “FIGS. 11A-11D illustrate a handheld device having an interleaved electrode array layout, according to one example. As shown, interleaving positive and negative electrode pairs down the sides of the device can maximize an even distribution of electrodes in contact with the skin. According to one example, making each electrode pair roughly the average size of a human fingertip may ensure an even contact area for positive and negative electrodes no matter how the device is contacted.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include a reference electrode as taught by Tartz in order to maximize contact with the skin for better readings (para. [0080], “maximize an even distribution of electrodes in contact with the skin.”).
Regarding claim 5, Peabody and Tartz teach The sphygmomanometer main body according to claim 2, Peabody further discloses wherein the first upper surface electrode region is positioned closer to the front surface than the first side surface electrode region is, and the second upper surface electrode region is positioned closer to the front surface than the second side surface electrode region is (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”).
Regarding claim 7, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody further discloses wherein the first side surface electrode region extends in a region connecting the back surface and the first side surface to each other, and the second side surface electrode region extends in a region connecting the back surface and the second side surface to each other (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”).
Regarding claim 8, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody further discloses wherein the first side surface electrode region and the second side surface electrode region are laterally symmetrically provided (Para. [0068], “The mobile device 100 may comprise two or more electrocardiographic electrodes 120 integrated with and positioned on the body 102 of the mobile device 100 and configured to measure electrocardiographic signals of the patient 300 when gripped by fingers 310 or thumbs 320 of the patient. The electrocardiographic electrodes or ECG sensors 120 may be placed on the upper surface 104 as shown in FIG. 1A, or may be placed on a different surface in other embodiments.”).
Regarding claim 9, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody further discloses wherein the first electrocardiogram waveform measurement electrode and the second electrocardiogram waveform measurement electrode are supported by an elastic supporting portion that is made of an elastic and insulating material and fixed to the housing (FIG. 1A-1F and para. [0105], “The corresponding structures, materials, acts, and equivalents of all means or step plus function elements, if any, in the claims below are intended to include any structure, material, or act for performing the function in combination with other claimed elements as specifically claimed. The description of the present invention has been presented for purposes of illustration and description, but is not intended to be exhaustive or limited to the invention in the form disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention.”).
Regarding claim 12, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody further discloses wherein the housing accommodates an air supply circuit for supplying air to an air bladder accommodated in the arm cuff (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”),
an air pump that supplies air to the air bladder through the air supply circuit (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”),
a pressure sensor that detects pressure of air in the air supply circuit (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”), and
a blood pressure measurement circuit that measures the blood pressure of the subject based on an output from the pressure sensor (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”).
Regarding claim 13, Peabody discloses An upper-arm type sphygmomanometer comprising (Abstract and entire document):
a sphygmomanometer main body (FIG. 1A-1F, “body 102”); and
an arm cuff unit that is detachably attached to the sphygmomanometer main body (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”),
wherein the sphygmomanometer main body is the sphygmomanometer main body according to claim 12 (See claim 12),
the arm cuff unit includes a belt -shaped arm cuff incorporating an air bladder, and an air tube that has one end connected to the air bladder, and supplies air to the air bladder (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”),
the sphygmomanometer main body includes a tube connection portion to which another end of the air tube is detachably connected (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”),
the tube connection portion being provided on a surface of the housing (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”), and
the tube connection portion is connected to the air supply circuit (Para. [0071], “hose coupling 140 extends outward from the recessed annular area 138 but without extending beyond the bottom 106 of the body 102. The hose coupling 140 may be a nipple or other structure configured to removably and sealably attach with a hose or other coupling 170 on an inflatable blood pressure cuff 150, such that the cuff 150 can be in air communication from its coupling 170 through an opening 142 in the coupling 140 in the device 100.” And para. [0072], “An inflatable arm cuff 150 may be provided along with the device 100 as part of a kit, the arm cuff 150 having a hose or fitting 170 that is configured to removably and sealably attach to connector 140 on the device 100 so that the pump and other blood pressure measuring means within the device 100 is in air flow and air pressure communication with the arm cuff 150.”).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peabody (US 2020/0229765 A1) (hereinafter – Peabody) in view of Tartz et al. (US 2013/0317318 A1) (hereinafter – Tartz) in further view of Lenz et al. (US 2011/0264160 A1) (hereinafter – Lenz).

Regarding claim 6, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody fails to disclose wherein the upper surface is inclined upward to be higher toward the back surface from the front surface.
However, in the same field of endeavor, Lenz teaches wherein the upper surface is inclined upward to be higher toward the back surface from the front surface (Para. [0085], “Additionally the wedge 24 lifts the unit relative to a horizontal surface on which it rests and creates an optimized viewing angle for the patient 40. Furthermore, the apparatus 2 can be more easily picked up with the hands 86 of the patient 40 (see FIG. 6A) when resting on a table.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include an incline as taught by Lenz in order to optimize the viewing (Para. [0085], “Additionally the wedge 24 lifts the unit relative to a horizontal surface on which it rests and creates an optimized viewing angle for the patient 40. Furthermore, the apparatus 2 can be more easily picked up with the hands 86 of the patient 40 (see FIG. 6A) when resting on a table.”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peabody (US 2020/0229765 A1) (hereinafter – Peabody) in view of Tartz et al. (US 2013/0317318 A1) (hereinafter – Tartz) in further view of Shim et al. (US 2018/0220923 A1) (hereinafter – Shim).

Regarding claim 10, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody fails to disclose wherein a surface of at least one of the first electrocardiogram waveform measurement electrode provided in the first side surface electrode region and the second electrocardiogram waveform measurement electrode provided in the second side surface electrode region, is a curved surface protruding outward.
However, in the same field of endeavor, Shim teaches wherein a surface of at least one of the first electrocardiogram waveform measurement electrode provided in the first side surface electrode region and the second electrocardiogram waveform measurement electrode provided in the second side surface electrode region, is a curved surface protruding outward (Para. [0094], “The first electrode member 341 may protrude from a surface of the first surface so that the first surface may contact the user's wrist.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include an outward protrusion as taught by Shim in order to better contact the subject (Para. [0094], “The first electrode member 341 may protrude from a surface of the first surface so that the first surface may contact the user's wrist.”).
Regarding claim 11, Peabody and Tartz teach The sphygmomanometer main body according to claim 1, Peabody fails to disclose wherein a surface of at least one of the first electrocardiogram waveform measurement electrode and the second electrocardiogram waveform measurement electrode has at least one protrusion protruding outward.
However, in the same field of endeavor, Shim teaches wherein a surface of at least one of the first electrocardiogram waveform measurement electrode and the second electrocardiogram waveform measurement electrode has at least one protrusion protruding outward (Para. [0094], “The first electrode member 341 may protrude from a surface of the first surface so that the first surface may contact the user's wrist.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer device as taught by Peabody to include an outward protrusion as taught by Shim in order to better contact the subject (Para. [0094], “The first electrode member 341 may protrude from a surface of the first surface so that the first surface may contact the user's wrist.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791